Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Summary

This office action for US Patent application 17/684694 is responsive to communications filed on March 02, 2022. Currently, claims 1-20 are pending are presented for examination.


Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 11-13, 17 and 19 is/are rejected under 35 U.S.C §103 unpatentable over Huang et al. (US 10382795 B2) in view of Gao et al. (US 20130279583 A1).

Regarding claim 1, Huang et al. (US 10382795 B2) meets the claim limitations, as follows: 
A method of processing video data, comprising: 
for a conversion between a current video block of a video and a bitstream of the video [i.e. bitstream including coded data for a block of video data with a block partitioning structure; Fig. 8], and performing the conversion based on the determining [i.e. perform decoding according to the block partitioning structure derived; col. 2, ll. 55-65].

In the same field of endeavor, Gao et al. (US 20130279583 A1) discloses the deficient claim limitations, as follows:
determining whether a partitioning scheme is allowed for the current video block according to a rule that depends on a mode type of the current video block and a dimension of the current video block [i.e. determining partitioning structure based on a mode prediction and coding unit size; paragraph. 0025]; 

It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Huang et al. (US 10382795 B2) with Gao et al. (US 20130279583 A1) in order to create a method of processing video data as the claimed invention.

Regarding claim 3, Huang et al. (US 10382795 B2) in view of Gao et al. (US 20130279583 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Gao et al. (US 20130279583 A1) discloses the claim limitations as follows:
The method of claim 1, wherein the dimension of the current video block comprises a height or a width of the current video block [i.e. paragraph. 0025].

 Regarding claim 11, Huang et al. (US 10382795 B2) in view of Gao et al. (US 20130279583 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Huang et al. (US 10382795 B2) discloses the claim limitations as follows:
The method of claim 1, wherein the conversion comprises encoding the current video block into the bitstream [col. 2, ll. 55-65].

Regarding claim 12, Huang et al. (US 10382795 B2) in view of Gao et al. (US 20130279583 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Huang et al. (US 10382795 B2) discloses the claim limitations as follows:
The method of claim 1, wherein the conversion comprises decoding the current video block from the bitstream [col. 2, ll. 55-65].

Regarding claim 13, 17, 19, all the claim limitations which are set forth and rejected as per discussion for claim 1.

Allowable Subject Matter
Claims 2, 4-10, 14-16, 18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) AT 866-217-9197 (too free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NAM D PHAM/              Primary Examiner, Art Unit 2487